— Order, entered April 14, 1960, granting plaintiffs’ motion for summary judgment, unanimously reversed, on- the law, with $20 costs and disbursements to appellants, and plaintiffs’ motion for summary judgment denied; and the motion by defendants, for an order pursuant to section 193 of the Civil Practice Act, directing that plaintiffs bring in as additional parties defendant, Francine R. Pugach, individually and as trustee, etc., of Caryn Brenda Pugach, an infant, and of Francine R. Pugach, and the Public Service Mutual Insurance Company with a service by plaintiffs of a supplemental summons and amended complaint, is granted on the law, on the facts and in the exercise of discretion, with $10 costs. The plaintiffs have been less than frank with the court, and in any event the affidavits submitted by defendants disclose that there are triable issues. And, under the circumstances here, the motion to implead the alleged subsequent assignees who claim to be entitled to the funds claimed by plaintiffs as assignees is granted. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Valente and Eager, JJ.